Citation Nr: 1807843	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-15 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for additional disability from polyneuropathy of the extremities as a result of taking medicine prescribed at a Department of Veterans Affairs Medical Center (VAMC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to December 1980 and had active duty service in the United States Army Reserve from January 1991 to October 1991 and from April 1992 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2017.  A transcript of the hearing is associated with the record.  


FINDINGS OF FACT

1.  Since the VAMC prescribed the Veteran medications for his enlarged prostate, to include terazosin, the Veteran has developed an additional disability of polyneuropathy.  

2.  The evidence of record demonstrates that this additional disability was incurred as a result of the VAMC prescribing the medication to the Veteran in July 2008.  

3.  The additional disability of polyneuropathy of the extremities was not a foreseeable risk of the VAMC prescribing the medications for the Veteran's enlarged prostate, to include, among others, terazosin.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for polyneuropathy of the extremities as a result of the VAMC prescribing medications for the Veteran's enlarged prostate, to include terazosin, to the Veteran in July 2008, have been met.  38 U.S.C. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim.  Therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  38 U.S.C. § 1151 Claim

The Veteran seeks compensation benefits for polyneuropathy of the extremities pursuant to 38 U.S.C. § 1151.  The Veteran asserts that he was prescribed medication for an enlarged prostate, to include, among others, terazosin, by a VA physician.  He subsequently developed severe pain and numbness in his feet and hands to the point that, even ten years later, he has lost feeling in his feet.  He contends that this is the fault of VA because it was a VA physician who prescribed the medication, and that by the time the VA physician determined the cause of his symptoms, he had permanent damage.  

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C. § 1151(a) filed on or after October 1, 1997, became effective September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A review of the record reveals that the Veteran's claim for compensation was received on August 13, 2009; therefore, the revised regulations apply to the Veteran's appeal.  

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361.  

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).  

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).  

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Finally, the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Initially, as a matter of reference, the Veteran was granted service connection for bilateral upper extremity peripheral neuropathy in November 2007 with an effective date of May 17, 2006.  The rating decision notes that the peripheral neuropathy of the bilateral upper extremities is considered as secondary to the Veteran's service-connected cervical strain.  

The Board notes that the record confirms that the Veteran was first prescribed the medication terazosin, among others for enlarged prostate, by a VA physician on July 16, 2008.  The first mention of problems with the medication was recorded on July 18, 2008 when the Veteran reported to the VA physician that the medications were helping with the urinary symptoms but caused nasal congestion.  The VA physician notes in that record that nasal congestion is a known side effect of terazosin.  Only three days later, on July 21, 2008, the Veteran reported to the VA physician that he had aches in his hands and the VA physician made a note that "terazosin [is] known to cause paresthesias."  At an August 23, 2008 emergency room visit, the Veteran reported that he had already discontinued taking the terazosin.  

The Board will begin by addressing the first requirement of a 38 U.S.C. § 1151 claim: an additional disability.  38 C.F.R. § 3.361(b).  Applying the above facts to the aforementioned law, the Board finds that, after the VAMC prescribed the terazosin medication to the Veteran in July 2008, the Veteran was subsequently diagnosed with polyneuropathy of "unclear etiology" of the extremities in October 2008.  The Veteran's medical records note that at the July 2008 appointments, the VA physician noted that the Veteran had no known allergies.  A private examiner opined that the side effects of terazosin, and tramadol, one of the other medications prescribed in July 2008, caused the Veteran's sensory polyneuropathy.  

In March 2009, the Veteran underwent a VA examination for peripheral neuropathy conditions.  The VA examiner diagnosed the Veteran with "cervical IVDS effecting subscapular nerve," IVDS being "intervertebral disc syndrome."  

In July 2010, the Veteran was afforded a VA examination.  The Board notes that this VA examiner did not review the Veteran's claims file and made an opinion on the recent medical records.  Nonetheless, at this time, the Veteran was diagnosed with "polyneuropathy of indeterminate cause - not related to cervical strain - no cervical radiculopathy."  

The Veteran submitted a second private medical opinion dated July 2011 from the same physician as earlier, which reiterated her opinion that the medications terazosin and tramadol had caused the Veteran's polyneuropathy in all extremities, with worse symptoms on the left side.  

In a May 2012 VA examination of the spine for unemployability purposes, the examiner opined that the Veteran did not have cervical IVDS, but confirmed the service-connected condition of bilateral upper extremity peripheral neuropathy, and stated that he was awaiting EMG study results.  

In a requested medical opinion dated March 2014 specifically relating to the § 1151 claim, a VA physician opined that the named medications did not cause the permanent neuropathy claimed by the Veteran.  For the purposes of fulfilling the first prong of the § 1151 claim, the physician who wrote this opinion refers to "additional disability" of the Veteran and "sensory polyneuropathy," indicating to the Board that the Veteran does in fact have a second, or additional, disability of polyneuropathy.  

The weight of the medical evidence of record shows that the Veteran has a service-connected condition of peripheral neuropathy of the upper extremities related to cervical strain, and a second condition of polyneuropathy of undermined etiology, the Board finds that the first requirement of an additional disability has been satisfied for the polyneuropathy of the extremities claim.  38 U.S.C. § 1151; 38 C.F.R. § 3.361(b).  

The Board will now address the second requirement of a 38 U.S.C. § 1151 claim: an additional disability caused by VA treatment.  38 C.F.R. § 3.361(c).  Applying the above facts to the aforementioned law, the Board finds that the Veteran's additional disability of polyneuropathy of the extremities was incurred as a result of VA treatment, namely, the VAMC prescribing medications including, but not limited to, terazosin and tramadol, for an enlarged prostate condition, to the Veteran in July 2008.  Specifically, as stated above, the private physician in May 2010 and July 2011 opined that it was the drugs terazosin and tramadol which caused the Veteran's polyneuropathy of the extremities.  The examiner based her opinion on medical treatment records, nerve conduction studies, and physical examinations with medical history, and reasoned that the side effects of the terazosin and tramadol caused the polyneuropathy in all four extremities.  

The VA physician who provided the § 1151 opinion in March 2014 opined that the Veteran's polyneuropathy was not caused by the terazosin and tramadol, based mostly on reported incidences of side effects of those drugs.  The VA physician noted that there would be a less than fifty percent chance that the Veteran would develop sensory polyneuropathy from the stated drugs.  

Based on the copious medical treatment records, the Veteran's symptoms of pain in the hands and feet with numbness and tingling began after the July 2008 prescription for the prostate medications including terazosin and tramadol.  The Veteran was then diagnosed with polyneuropathy in October 2008 by EMG study, which, based on the medical records and physician's notes, was not a previously existing condition prior to July 2008.  

Therefore, the Board finds that the Veteran's polyneuropathy of the extremities was caused by VA treatment, namely, the VAMC prescribing the drugs including, but not limited to terazosin and tramadol, for enlarged prostate, to the Veteran in July 2008.  

As the actual causation prong of the regulations has been satisfied, the Board will now address the proximate causation prong.  The Board will begin by addressing the second prong of proximate causation.  As previously stated, the second prong of proximate causation, in pertinent part, requires that the Veteran's additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA or, in the alternative, was an event not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen and is not based on what the veteran would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  

Applying the above facts to the aforementioned law, the Board finds that the polyneuropathy of the extremities was not a reasonably foreseeable event that could result from the VAMC prescribing the medication, including, but not limited to, terazosin and tramadol, for an enlarged prostate condition, to the Veteran in July 2008.  Id.  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  In this regard, the March 2014 VA examiner, determined that extremity pain (at less than or equal to 4%) and paresthesia (at less than or equal to 3%) due to terazosin were very rare side effects and that sensory polyneuropathy was not noted to an "appreciable extent."  The examiner came to this conclusion based on a review of medical literature, and subsequently opined that there would be a less than fifty percent chance of developing sensory neuropathy from these medications.  The claims file does not contain any other medical opinions concerning the foreseeability of the polyneuropathy of the extremities.  The examiner also pointed out that the July 2008 VA physician obtained informed consent, as is seen in the medical records dated July 18, 2008, "possible adverse side effects discussed."  The Board notes that on the same date of July 18, 2008, the record shows the Veteran had no known allergies, however current records from the Veteran's recent VA medical appointments now note terazosin as an allergy.  

Therefore, the Board finds that the additional disability of polyneuropathy of the extremities was not a foreseeable risk of the VAMC prescribing the medications including, but not limited to, terazosin and tramadol, to the Veteran in July 2008.  The second prong of the proximate causation requirement has been satisfied.  38 U.S.C. § 1151; 38 C.F.R. § 3.361(d)(2).  

In summary, the evidence of record establishes that the Veteran has an additional disability of polyneuropathy of the extremities that was caused by VA treatment.  This additional disability was not a foreseeable risk of the VAMC prescribing the medications including, but not limited to, terazosin and tramadol, to the Veteran in July 2008.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.  Thus, the claim is granted.  Gilbert, 1 Vet. App. at 55; see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for additional disability from polyneuropathy of the extremities as a result of taking medicine prescribed at a Department of Veterans Affairs Medical Center (VAMC) is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


